  Case 1:19-cv-06791-RPK-ST Document 44 Filed 02/26/21 Page 1 of 2 PageID #: 172



                   LAW OFFICE OF BRIAN L. GREBEN
316 Great Neck Road                                                          Office:   (516) 304-5357
Great Neck, NY 11021                                                         Fax:      (516) 726-8425

www.grebenlegal.com                                                          brian@grebenlegal.com

   February 26, 2021

   Via ECF
   Judge Steven L. Tiscione
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201
                Re: Star Auto Sales of Queens LLC v. Hanie Iskander et al.
                    Case No. 19 cv 6791 (RPK)
   Dear Judge Tiscione:
           My firm was retained by defendants last week to represent them in the above-referenced
   action. Please allow this letter to serve as defendants’ request that the depositions of Douglass
   Filardo and defendant Nagwa F. Youseif, currently scheduled for March 2 and March 17, 2021,
   respectively, be stayed until after the determination of our pending motion to dismiss.
           The Complaint at issue is entirely about the actions and omissions of Douglass Filardo,
   who was not named as a defendant because his inclusion would destroy diversity jurisdiction.
   We have filed a motion seeking permission from District Court Judge Rachel P. Kovner to move
   for dismissal of the case for failure to include Filardo as a defendant, as well as for the
   Complaint’s pleading deficiencies/failure to state a cause of action. As alternative relief,
   defendants requested leave of court on serve a Third-Party Complaint upon Filardo. A copy of
   our request for permission to make this motion is annexed hereto as Exhibit “A.”
           The depositions were scheduled before the undersigned was retained. There is no
   question that if the case survives dismissal, the deposition of Filardo is utterly essential.
   However, because I have come into this case so recently, and because no discovery with respect
   to Filardo has been exchanged, I am not prepared to take such an important deposition at this
   time. It should be noted that in the slightly over one-week since my retention, I have been
   largely occupied with other matters, include mediations and trial preparation. It does not make
   sense to depose the key individual in this action under these circumstances, and I do not want to
   have to seek permission to re-depose Filardo after discovery has been exchanged and I am more
   familiar with the key facts. Moreover, if Judge Kovner grants my motion, the case will either be
   dismissed, or Mr. Filardo will be brought in as a party.
           Plaintiff’s counsel refused to consent to the relief I am seeking herein, supposedly at
   plaintiff’s insistence. This is the first time we have requested that the pending depositions be
   adjourned.
Case 1:19-cv-06791-RPK-ST Document 44 Filed 02/26/21 Page 2 of 2 PageID #: 173


Judge Steven L. Tiscione
February 26, 2021
-2-
        We thank you for your time and consideration.


                                                        Respectfully submitted,
                                                        /s/ Brian L. Greben
                                                        Brian L. Greben


cc:     All current counsel of record (via ECF)
